United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3599
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Joseph Doyle Lingo,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: February 5, 1999
                              Filed: February 23, 1999
                                   ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Joseph Doyle Lingo pleaded guilty to possessing methamphetamine with intent
to distribute, in violation of 21 U.S.C. § 841(a)(1). At sentencing, Lingo argued that
the district court1 should depart downward from the applicable Guidelines
imprisonment range, because his Category II criminal history overstated the
seriousness of his past criminal conduct. See U.S. Sentencing Guidelines Manual
§ 4A1.3, p.s. (1998). The court denied Lingo&s request, and sentenced him to 33
months imprisonment and three years supervised release. After reviewing the district

      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
court&s comments as a whole, see United States v. Knight, 96 F.3d 307, 311 (8th Cir.
1996), cert. denied, 117 S. Ct. 1458 (1997), we conclude that the district court was
aware of its authority to depart downward, and made a discretionary decision not to
do so—a decision we do not review. See United States v. Hall, 7 F.3d 1394, 1396
(8th Cir. 1993).

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-